


Exhibit 10.6


EMERSON ELECTRIC CO.

TO:  


FROM: Compensation and Human Resources Committee (the “Committee”)


DATE:


FILE: 1997 Incentive Shares Plan (the “Plan”)


RE: Award of Restricted Shares



                    The Committee has awarded to you ______ (_____) Restricted
Shares under the terms of the Plan. This award is subject to all the terms of
the Plan, a copy of which has been delivered to you. The Restriction Period
applicable to these Shares is — — — — — — — — — — — — years from the date
hereof.

                    The following are additional terms, conditions and
provisions applicable to this award:

                     1.        Your rights in regard to these Shares are not
vested, and you understand and agree, by your signature to this agreement, that
your entire interest in these Shares may be forfeited if you fail to remain in
the employ of the Company (or one of its subsidiaries) for the full term of the
Restriction Period or in the event of any failure of any of the terms or
conditions attached to this award and set out in the Plan or in this Agreement.

                     2.        Specifically, the Shares shall not vest in you
until the expiration of the Restriction Period and shall be wholly forfeited in
the event of your resignation or discharge prior to such time; provided,
however, in the event of any termination on account of death or any disability
which in the determination of the Committee prevents

your continued employment by the Company (or a subsidiary), the award of shares
will be prorated for your period of service during the Restriction Period and,
provided you are not otherwise in default hereunder, you or your estate will
receive such prorated number of Shares free of any restriction; provided
further, however, in the event of a termination of your employment prior to the
expiration of the Restriction Period, other than on account of your death or
disability, the Committee, in its absolute discretion, may make such pro rata or
other payment (or no payment) as it may determine.

                     3.        During the Restriction Period the Restricted
Shares will be evidenced by a certificate issued in your name but such
certificate will not be delivered to you and shall be held by the Company until
the expiration of the Restriction Period or until earlier forfeiture. During the
Restriction Period (and prior to any forfeiture) your rights in respect of the
Shares shall be as follows.

                               (i)        You will be entitled to receive cash
dividends when paid on the Shares and you will be entitled to vote the Shares.

                               (ii)        During the Restriction Period you
shall not be entitled to delivery of any stock certificate evidencing the
Shares.

                               (iii)        The certificates for the Share may
have imprinted thereon such restrictive legends, and such stop-transfer orders,
dividend payment orders and such other orders as may be given in respect thereof
by the Committee as it may determine in its sole discretion.

                               (iv)        During the Restriction Period you may
not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of any of
the Shares.



2

                               (v)        Stock dividends paid on the Restricted
Shares shall not be paid to you but shall be held by the Company on the same
terms as the Restricted Shares on which they were paid; provided, however, the
Committee in its discretion may direct the payment of any such stock dividends
directly to you, free of the restriction imposed by this Agreement.

                     4.        You understand that this award is confidential
and that the dissemination of any information concerning the fact of this award
or of any information relating to this award to any person or persons within or
without the Company (including its officers and any of your superiors or
subordinates) would be, or might be, injurious to the interests of the Company.
Accordingly, you agree that you will maintain in confidence and will reveal to
no one the fact that you have received this award nor any information concerning
this award, except as you may be required by law to make any such disclosure.
You further agree that any breach of this agreement of confidentiality (before
or after the Restriction Period) will constitute good cause for the termination
of your employment by the Company (or a subsidiary, as the case my be). You
further understand that if such breach occurs during the Restriction Period
applicable to your Restricted Shares your right to such Shares may be forfeited
by the Company forthwith.

                     5.        By your acceptance of this award you agree that
should your employment by Emerson Electric Co. or a subsidiary thereof terminate
for any reason (either before or after the Restriction Period) you will not
engage in any business activity competitive to any business activity of Emerson
or its subsidiaries in which you were engaged while you were employed by Emerson
or a subsidiary thereof, or solicit or hire



3

any Emerson employees. This restriction is applicable only in those geographic
areas in which Emerson is then engaged in such business activity, and shall
continue for a period of two (2) years after termination of your employment.

                     6.        At the end of the Restriction Period, the
Restricted Shares which have not been forfeited, together with any cash held on
account of dividends on such Restricted Shares, shall be delivered to you,
except that the Company shall withhold sufficient Shares and cash to enable it
to satisfy its federal, state and local tax withholding obligations on account
of such delinquency.

                     7.        This Agreement shall be executed and delivered by
you in the City or County of St. Louis, Missouri and shall be governed by
Missouri law.

                     Counsel for the Company has advised that in the opinion of
such counsel,

                               (i)        The receipt of this award does not
constitute taxable income to you. Any cash dividends which are paid to you on
the Restricted Shares will constitute taxable income to you when received. At
such time as the restrictions on the Shares are released or satisfied and your
right to the Shares becomes non-forfeitable you will have taxable income in an
amount equal to the then fair market value of the Shares.

                               (ii)        If you are a director or officer of
the Company subject to the requirement of filing reports under Section 16(a) of
the Securities Exchange Act of 1934 upon changes in your beneficial ownership of
shares of the Company’s Common Stock, you may report the award of Restricted
Shares on Form 5, Annual Statement of Changes in Beneficial Ownership, after the
end of the Company’s fiscal year or on Form 4, Statement of Changes in
Beneficial Ownership, for the month in which the award was received.



4

                     This award agreement is dated _________________, has been
executed and delivered by the parties hereto in St. Louis City or County, State
of Missouri.



 

--------------------------------------------------------------------------------

  For the Committee


Acknowledgment

                     The undersigned, __________________, grantee of the award
of Restricted Shares pursuant to this Agreement hereby accepts said award on the
terms, conditions and provisions contained in the Plan and in this Agreement.
The undersigned acknowledges receipt of a copy of the Plan and understands that
his rights in respect of the Restricted Shares may be forfeited as provided in
the Plan and in this Agreement

                     Dated _______________________, ---------



 

--------------------------------------------------------------------------------

  Awardee







5